                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for Carrington Mortgage Services, LLC
                                                            8
                                                            9                                UNITED STATES DISTRICT COURT

                                                            10                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 CARRINGTON         MORTGAGE        SERVICES,       Case No. 2:16-cv-01120-RFB-PAL
                      LAS VEGAS, NEVADA 89134




                                                            12   LLC,
AKERMAN LLP




                                                            13                                Plaintiff,            STIPULATION AND ORDER FOR
                                                                 vs.                                                EXTENSION OF TIME TO FILE REPLY
                                                            14                                                      IN SUPPORT OF RENEWED MOTION
                                                                 TAPESTRY     AT    TOWN         CENTER             FOR SUMMARY JUDGMENT
                                                            15   HOMEOWNERS ASSOCIATION; TERRA
                                                                 WEST COLLECTIONS GROUP, LLC d/b/a                  (FIRST REQUEST)
                                                            16   ASSESSMENT MANAGEMENT SERVICES;
                                                                 SATICOY BAY LLC SERIES 9125 CAREFUL
                                                            17   CANVAS; DOE INDIVIDUALS I-X, inclusive,
                                                                 and ROE CORPORATIONS I-X, inclusive,
                                                            18

                                                            19                        Defendants.
                                                                 SATICOY BAY LLC SERIES 9125 CAREFUL
                                                            20   CANVAS,
                                                            21                                Counterclaimant,
                                                                 vs.
                                                            22
                                                                 CARRINGTON         MORTGAGE        SERVICES,
                                                            23   LLC,
                                                            24                                Counterdefendant.
                                                            25
                                                                          Carrington Mortgage Services, LLC (Carrington), Tapestry at Town Center Homeowners
                                                            26
                                                                 Association (Tapestry), and Saticoy Bay LLC Series 9125 Careful Canvas (Saticoy Bay), hereby
                                                            27
                                                                 stipulate and agree that Carrington shall have an additional seven (7) days, up to and including
                                                            28

                                                                 47169043;1
                                                            1    December 17, 2018, to file its reply in support of its renewed motion for summary judgment, which

                                                            2    is currently due on December 10, 2018, pursuant to ECF No. 65 and ECF No. 66. The motion was

                                                            3    filed on November 1, 2018, and the responses were filed by Tapestry and Saticoy Bay on November

                                                            4    26, 2018.

                                                            5                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            6    any delay or prejudice to any party.

                                                            7             DATED this 5th day of December, 2018.

                                                            8
                                                                 AKERMAN LLP                                                 LEACH KERN GRUCHOW ANDERSON SONG
                                                            9
                                                                 /s/Natalie L. Winslow___________                            /s/Ryan D. Hastings_____________
                                                            10   ARIEL E. STERN, ESQ.                                        SEAN L. ANDERSON, ESQ.
                                                                 Nevada Bar No. 8276                                         Nevada Bar No. 7259
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 NATALIE L. WINSLOW, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                               RYAN D. HASTINGS, ESQ.
                                                                 Nevada Bar No. 12125
                                                                                                                             Nevada Bar No. 12394
                      LAS VEGAS, NEVADA 89134




                                                            12   1635 Village Center Circle, Suite 200
                                                                                                                             2525 Box Canyon Drive
AKERMAN LLP




                                                                 Las Vegas, NV 89134
                                                            13                                                               Las Vegas, NV 89128
                                                                 Attorneys for Carrington Mortgage Services, LLC
                                                            14                                                               Attorney for Tapestry         at   Town    Center
                                                                                                                             Homeowners Association
                                                            15   MICHAEL F. BOHN, ESQ., LTD.
                                                            16
                                                                 /s/Michael F. Bohn________________
                                                            17   MICHAEL F. BOHN, ESQ.
                                                                 Nevada Bar No. 1641
                                                            18   ADAM R. TRIPPIEDI, ESQ.
                                                                 Nevada Bar No. 12294
                                                            19   2260 Corporate Circle, Suite 480
                                                                 Henderson, NV 89074
                                                            20
                                                                 Attorneys for Saticoy Bay LLC Series 9125 Careful
                                                            21   Canvas
                                                            22

                                                            23                                                       ORDER
                                                            24
                                                                          IT IS SO ORDERED:
                                                            25
                                                                                                            _________________________________________
                                                            26                                              UNITED STATES DISTRICT COURT JUDGE
                                                            27
                                                                                                                     December 7, 2018.
                                                                                                            DATED: _________________________________
                                                            28
                                                                                                                        2
                                                                 47169043;1
